 



Exhibit 10.62
Martin H. Singer Management Retention Agreement

-16-



--------------------------------------------------------------------------------



 



PCTEL, INC.
MARTIN H. SINGER MANAGEMENT RETENTION AGREEMENT
(amended and restated on September 5, 2007)
     This Management Retention Agreement, as amended and restated on
September 5, 2007 (the “Agreement”), is made and entered into by and between
Martin H. Singer (“Executive”) and PCTEL, Inc. (the “Company”).
RECITALS
     A. It is expected that the Company from time to time may consider a Change
of Control (as defined below). The Board of Directors of the Company (the
“Board”) recognizes that such consideration can be a distraction to Executive
and can cause Executive to consider alternative employment opportunities. The
Board has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of Executive, notwithstanding the possibility, threat or occurrence
of a Change of Control of the Company.
     B. The Board believes that it is in the best interests of the Company and
its stockholders to provide Executive with an incentive to continue his
employment and to motivate Executive to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.
     C. The Board believes that it is imperative to provide Executive with
certain benefits upon a Change of Control and severance benefits upon
Executive’s termination of employment following a Change of Control which
provide Executive with enhanced financial security and incentive and
encouragement to remain with the Company notwithstanding the possibility of a
Change of Control.
     D. Certain capitalized terms used in this Agreement are defined in
Section 4 below.
     The parties hereto agree as follows:
     1. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto with respect to this Agreement have been
satisfied.
     2. Employment Agreement. Executive and the Company have entered into an
Employment Agreement dated as of August ___, 2007. If Executive’s employment
terminates for any reason, including (without limitation) any termination prior
to a Change of Control, Executive shall be entitled to such payments, benefits,
damages, awards and compensation as provided by this Agreement and the
Employment Agreement.

-17-



--------------------------------------------------------------------------------



 



     3. Change of Control Severance Benefits.
          (a) Change of Control. Upon the occurrence of a Change of Control, the
unvested portion of all Executive’s outstanding equity awards (including, but
not limited to, stock options and restricted stock grants) with a
performance-based vesting schedule shall be automatically amended to convert
such equity awards to a time-based vesting schedule (the “Converted Awards”).
Each Converted Award shall vest as to one forty-eighth (1/48th) of the shares
subject to the award each month, subject to Executive’s continued service with
the Company through each such date. Executive shall be given vesting credit from
the original date of grant as if each Converted Award had been subject to a
time-based vesting schedule from its grant date. For purposes of this
Section 3(a), the number of shares subject to the Converted Award shall be the
amount of the award that is targeted for achievement during the total
performance period (whether measured in one or more fiscal periods) in which the
Change of Control occurs, regardless of any actual level of achievement
subsequently determined. Converted Awards shall be subject to the provisions of
Section 3(b)(iv) of this Agreement. In the event of a conflict between the terms
and conditions of the Company’s 1997 Stock Plan (the “Option Plan”), the
agreements relating to Executive’s equity awards, and this Section 3(a), the
terms and conditions of this Section 3(a) shall prevail and any subsequent
documents that purport to modify this Agreement shall be without effect unless
they specifically refer to this Agreement.
          (b) Involuntary Termination other than for Cause, Death or Disability
or Voluntary Termination for Good Reason Following a Change of Control. If,
within twelve (12) months following a Change of Control, Executive’s employment
is terminated (i) involuntarily by the Company other than for Cause, death or
Disability or (ii) by Executive pursuant to a Voluntary Termination for Good
Reason, then, subject to Executive entering into a standard form of mutual
release or claims with the Company, the Company shall provide Executive with the
following benefits upon such termination:
               (i) Severance Payment. Executive shall be entitled to receive a
lump-sum cash payment in an amount equal to two hundred percent (200%) of
Executive’s Annual Compensation. Such severance payment will be made within ten
(10) days of the date of Executive’s termination of employment, unless Section 7
of this Agreement requires otherwise.
               (ii) Continued Executive Benefits. The Company will reimburse
Executive for the cost of Executive’s health, dental, vision, long-term
disability and life insurance coverage at the same level of coverage as was
provided to Executive immediately prior to the Change of Control and at the same
ratio of Company premium payment to Executive premium payment as was in effect
immediately prior to the Change of Control (the “Company-Paid Coverage”). If
such coverage included Executive’s dependents immediately prior to the Change of
Control, such dependents shall also be covered at Company expense. Company-Paid
Coverage shall continue until the earlier of (A) one (1) year from the date of
termination, or (B) the date upon which Executive and his dependents become
covered under another employer’s group health, dental, vision, long-term
disability and life insurance plans that provide Executive and his dependents
with comparable benefits and levels of coverage. For purposes of Title X of the
Consolidated Budget Reconciliation Act of 1985 (“COBRA”), the date of the
“qualifying event” for Executive and his or her dependents shall be the date
upon which the Company-Paid Coverage commences, and each

-18-



--------------------------------------------------------------------------------



 



month of Company-Paid Coverage provided hereunder shall offset a month of
continuation coverage otherwise due under COBRA.
               (iii) Pro-Rated Bonus Payment. Executive shall be entitled to
receive a lump-sum cash payment equal to one hundred percent (100%) of the
higher of (A) Executive’s Target Bonus as in effect for the fiscal year in which
the Change of Control occurs or (B) Executive’s Target Bonus as in effect for
the fiscal year in which Executive’s termination occurs; such amount to be
pro-rated by multiplying such bonus amount in clause (A) or (B), as applicable,
by a fraction, the numerator of which shall be the number of days prior to
Executive’s termination during such fiscal year, and the denominator of which
shall be three-hundred and sixty-five (365). Such severance payment will be made
within ten (10) days of the date of Executive’s termination of employment,
unless Section 7 of this Agreement requires otherwise.
               (iv) Equity Compensation Accelerated Vesting. One hundred percent
(100%) of Executive’s outstanding equity awards (including, but not limited to,
stock options and restricted stock grants) with a time-based vesting schedule
(including the Converted Awards) shall immediately accelerate and become fully
vested.
          (c) Voluntary Resignation. If Executive’s employment terminates by
reason of Executive’s voluntary resignation (other than a Voluntary Termination
for Good Reason), then Executive shall not be entitled to receive severance or
other benefits except for those (if any) as may then be established under the
Company’s then existing severance and benefits plans or pursuant to other
written agreements with the Company.
          (d) Disability; Death. If Executive’s employment with the Company
terminates as a result of Executive’s Disability, or if Executive’s employment
is terminated due to the death of Executive, then Executive shall not be
entitled to receive severance or other benefits except for those (if any) as may
then be established under the Company’s then existing severance and benefits
plans or pursuant to other written agreements with the Company.
          (e) Termination for Cause. If Executive is terminated for Cause, then
Executive shall not be entitled to receive severance or other benefits.
          (f) Termination Apart from Change of Control. In the event Executive’s
employment is terminated for any reason, either prior to the occurrence of a
Change of Control or after the twelve (12) month period following a Change of
Control, then Executive shall be entitled to receive severance and any other
benefits only as may then be established under the Employment Agreement and the
Company’s then existing severance and benefits plans or pursuant to other
written agreements with the Company.
     4. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
          (a) Annual Compensation. “Annual Compensation” shall mean an amount
equal to Executive’s annual base salary payable by the Company.

-19-



--------------------------------------------------------------------------------



 



          (b) Target Bonus. “Target Bonus” shall mean Executive’s annual bonus
under the Company’s short term incentive plan for the officers and key managers
of the Company, assuming one hundred percent (100%) “on target” satisfaction of
any performance milestones.
          (c) Cause. “Cause” shall mean:
               (i) An act of personal dishonesty taken by Executive in
connection with his responsibilities as an employee and intended to result in
substantial personal enrichment of Executive;
               (ii) Executive being convicted of, or a plea of nolo contendere
to, a felony;
               (iii) A willful act by Executive which constitutes gross
misconduct and which is injurious to the Company; or
               (iv) Following delivery to Executive of a written demand for
performance from the Company which describes the basis for the Company’s
reasonable belief that Executive has not substantially performed his duties,
continued violations by Executive of Executive’s obligations to the Company
which are demonstrably willful and deliberate on Executive’s part.
          (d) Change of Control. “Change of Control” means the occurrence of any
of the following events:
               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities who is not already such as of the Effective Date of this
Agreement; or
               (ii) The consummation of the sale or disposition by the Company
of all or substantially all the Company’s assets (for these purposes, a
substantial sale or disposition will in no event be considered to occur unless
at least forty percent (40%) of the total gross fair market value of all of the
assets of the Company are sold or disposed of); or
               (iii) The consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent) at
least fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.

-20-



--------------------------------------------------------------------------------



 



          (e) Disability. “Disability” shall mean that:
               (i) Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months;
               (ii) Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for at least three (3) months under the
Company’s accident and health plan; or
               (iii) Executive is determined to be totally disabled by the
Social Security Administration
          (f) Voluntary Termination for Good Reason. “Voluntary Termination for
Good Reason” shall mean Executive voluntarily resigns after the occurrence of
any of the following without Executive’s express written consent:
               (i) Any material reduction of Executive’s duties, authority or
responsibilities (including any change in title that would compromise
Executive’s direct reporting responsibility to the board of directors of the
surviving or acquiring company), relative to Executive’s duties, authority or
responsibilities as in effect immediately prior to such reduction, or the
assignment to Executive of such reduced duties, authority or responsibilities;
               (ii) A material reduction, without good business reasons, of the
facilities and perquisites (including office space and location) available to
Executive immediately prior to such reduction;
               (iii) A material reduction by the Company in the annual base
salary of Executive as in effect immediately prior to such reduction;
               (iv) A material reduction by the Company in the aggregate level
of employee benefits, including bonuses, to which Executive was entitled
immediately prior to such reduction with the result that Executive’s aggregate
benefits package is materially reduced (other than a reduction that generally
applies to Company employees);
               (v) The failure of the Company to obtain the assumption of this
Agreement by any successors contemplated in Section 8(a) below; or
               (vi) Any act or set of facts or circumstances which would, under
Illinois case law or statute, constitute a constructive termination of
Executive.
Provided, however, that before Executive’s employment may be terminated by a
Voluntary Termination for Good Reason, (A) Executive must provide written notice
to the Company, within ninety (90) days of the initial existence of the
Voluntary Termination for Good Reason condition, setting forth the reasons for
Executive’s intention to terminate his employment as a result of a Voluntary
Termination for Good Reason and (B) the Company must have an opportunity within

-21-



--------------------------------------------------------------------------------



 



thirty (30) days following delivery of such notice to cure the Voluntary
Termination for Good Reason condition.
     5. Conditional Nature of Severance Payments.
          (a) Noncompete. Executive acknowledges that the nature of the
Company’s business is such that if Executive were to become employed by, or
substantially involved in, the business of a competitor of the Company during
the twenty-four (24) months following the termination of Executive’s employment
(the “Restricted Period”) with the Company for any reason (whether during the
Employment Term or subsequent to the end of such period), it would be very
difficult for Executive not to rely on or use the Company’s trade secrets and
confidential information. Thus, to avoid the inevitable disclosure of the
Company’s trade secrets and confidential information, Executive agrees and
acknowledges that Executive’s right to receive the payments and benefits set
forth in Section 3 (to the extent Executive is otherwise entitled to such
payments and benefits) shall be conditioned upon Executive not directly or
indirectly engaging in (whether as an employee, consultant, agent, proprietor,
principal, partner, stockholder, corporate officer, director or otherwise), nor
having any ownership interest in or participating in the financing, operation,
management or control of, any person, firm, corporation or business that
competes in the markets for the Restricted Business; provided, however, that
nothing in this Section 5(a) shall prevent Executive from owning as a passive
investment less than one percent (1%) of the outstanding shares of the capital
stock of a publicly-held company if (A) such shares are actively traded on the
New York Stock Exchange or the Nasdaq Global Market and (B) Executive is not
otherwise associated with such company or any of its affiliates. The “Restricted
Business” for purposes of this Agreement is one which is engaged in the design,
development, manufacture, production, marketing, sale, licensing or servicing of
any products, or the provision of any services, that are the same as or similar
to those of the Company during the Restricted Period. Upon any breach of this
section, all severance payments and benefits pursuant to this Agreement shall
immediately cease.
          (b) Non-Solicitation. During the twenty-four (24) months following the
termination of Executive’s employment with the Company for any reason (whether
during or after the Employment Term), Executive agrees and acknowledges that
Executive’s right to receive the payments and benefits set forth in Section 3
(to the extent Executive is otherwise entitled to such payments and benefits)
shall be conditioned upon Executive not either directly or indirectly
soliciting, inducing, attempting to hire, recruiting, encouraging, taking away,
hiring any employee of the Company or causing an employee to leave his or her
employment either for Executive or for any other entity or person.
          (c) Understanding of Covenants. Executive represents that he (i) is
familiar with the foregoing covenants not to compete and not to solicit, and
(ii) is fully aware of his obligations hereunder, including, without limitation,
the reasonableness of the length of time, scope and geographic coverage of these
covenants.
     6. Section 280G. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section, would be subject to the excise tax

-22-



--------------------------------------------------------------------------------



 



imposed by Section 4999 of the Code, then Executive’s severance benefits under
this Agreement shall be payable either
               (i) in full, or
               (ii) as to such lesser amount which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the excise tax imposed by
Section 4999, results in the receipt by Executive on an after-tax basis, of the
greatest amount of severance benefits under this Agreement, notwithstanding that
all or some portion of such severance benefits may be taxable under Section 4999
of the Code. Unless the Company and Executive otherwise agree in writing, any
determination required under this Section shall be made in writing, by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this Section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section.
     7. Section 409A.
          (a) Distributions. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “specified employee” within the meaning of
Section 409A of the Code and the final regulations and any other guidance
promulgated thereunder (“Section 409A”) at the time of his termination, and the
severance payable to Executive, if any, pursuant to this Agreement, when
considered together with any other severance payments or separation benefits
which may be considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”) will not and could not under any
circumstances, regardless of when such termination occurs, be paid in full by
the fifteenth day of the third month of the Company’s fiscal year following
Executive’s termination, then only that portion of the Deferred Compensation
Separation Benefits which do not exceed the Section 409A Limit (as defined
below) may be made within the first six (6) months following Executive’s
termination of employment in accordance with the payment schedule applicable to
each such payment or benefit. For these purposes, each severance payment is
hereby designated as a separate payment and will not collectively be treated as
a single payment. Any portion of the Deferred Compensation Separation Benefits
in excess of the Section 409A Limit shall accrue and, to the extent such portion
of the Deferred Compensation Separation Benefits would otherwise have been
payable within the first six (6) months following Executive’s termination of
employment, will become payable on the first payroll date that occurs on or
after the date six (6) months and one (1) day following the date of Executive’s
termination of employment. All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit.

-23-



--------------------------------------------------------------------------------



 



          (b) Amendment. This provision is intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.
          (c) Section 409A Limit. For purposes of this Agreement, “Section 409A
Limit” shall mean the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Company’s taxable year preceding the Company’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.
     8. Successors.
          (a) Company’s Successor. Any successor to the Company (whether direct
or indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any such successor to the Company which executes and delivers the
assumption agreement described in this Section 8(a) or which becomes bound by
the terms of this Agreement by operation of law.
          (b) Executive’s Successors. The terms of this Agreement and all rights
of Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     9. Notice.
          (a) General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or one day following mailing via Federal Express or similar
overnight courier service. In the case of Executive, mailed notices shall be
addressed to him at the home address which he most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.
          (b) Notice of Termination. Any termination by the Company for Cause
shall be communicated by a notice of termination to Executive given in
accordance with Section 9(a) of this Agreement. Such notice shall indicate the
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be

-24-



--------------------------------------------------------------------------------



 



not more than 30 days after the giving of such notice). A termination by
Executive pursuant to a Voluntary Termination for Good Reason shall be
communicated by a notice of termination to the Company in accordance with
Section 4(f) and Section 9(a) of this Agreement.
     10. Miscellaneous Provisions.
               (a) No Duty to Mitigate. Executive shall not be required to
mitigate the value of any benefits contemplated by this Agreement, nor shall any
such benefits be reduced by any earnings or benefits that Executive may receive
from any other source.
               (b) Waiver. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Executive and by two authorized officers of the Company
(other than Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
               (c) Integration. This Agreement, together with the Employment
Agreement, the Option Plan, the agreements relating to Executive’s equity
awards, the Company’s Deferred Compensation Plans (as defined in Executive’s
Employment Agreement), and the Confidential Information Agreement, represents
the entire agreement and understanding between the parties as to the subject
matter herein and supersedes all prior or contemporaneous agreements whether
written or oral. No waiver, alteration, or modification of any of the provisions
of this Agreement will be binding unless in writing and signed by duly
authorized representatives of the parties hereto (except that the Option Plan
and the Deferred Compensation Plans may be revised or modified in accordance
with their terms) and any subsequent documents that purport to modify this
Agreement shall be without effect unless they specifically refer to this
Agreement.
               (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws or the State of
Illinois.
               (e) Severability. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.
               (f) Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.

-25-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.
PCTEL, INC.

             
By:
        /s/ RICHARD C. ALBERDING       Date: September 5, 2007
 
           
 
           
Name:
  Richard C. Alberding        
 
            Title:   Chair of the Compensation Committee of the Board of
Directors
 
            EXECUTIVE:    
 
            /s/ MARTIN H. SINGER       Date: September 5, 2007           Martin
H. Singer        

-26-